United States Court of Appeals
                        For the First Circuit


No. 10-2301

              UNITED STATES, ex rel. Kenneth James Jones,
                         Plaintiff, Appellant,

          PRISCILLA PITT JONES and KENNETH JAMES JONES,
                           Plaintiffs,

                                  v.

                 BRIGHAM AND WOMEN'S HOSPITAL, et al.,
                         Defendants, Appellees,

                    HARVARD MEDICAL SCHOOL, et al.,
                              Defendants.


                                ERRATA

     The opinion of this Court issued on May 7, 2012, is amended
as follows:

     On page 4, replace the text of footnote 2 so that it reads,
"Both BWH and MGH were parties to the original grant. BWH and
MGH are sister hospitals under the same parent institution.
Albert and Killiany were both affiliated with MGH."

     On page 31, line 17, insert a closing quotation mark after
the comma that follows the word "raters."